Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This office action is in response to application 17/171,408 filed on 02/09/2021. Claims 1-20 are pending in the application.

Specification
2.  The disclosure is objected to because of the following informalities: the cross-reference information must be updated by including information about issued patent/s.  Appropriate correction is required.

Drawings
3.  New corrected drawing/s in compliance with 37 CFR 1.121(d) are required in this application because Fig.4 is missing mark "301" disclosed in [0047] of the instant specification with respect to an unrouteable area. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Allowable Subject Matter
4.  Claims 1-20 are allowed over prior art of record.   
The following is an examiner's statement of reasons for allowance: 
5.  The prior art of record fails to teach or suggest or render obvious: a 
computer-based method/system for synthesizing a Network-on-Chip (NoC) comprising: 
calculating a minimum frequency for an identified router based on packet rates of traffic flows, and assigning a clock domain to the identified router based on the minimum
frequency; and balancing the traffic flows received by the identified routers based on the packet rates of the traffic flows, among with all limitations of claim 1 or 9 or 17.
6.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NAUM LEVIN/           Primary Examiner, Art Unit 2851